Stephens, J.
1. In a suit where one of the items of the alleged indebtedness is damage by the defendant to a house belonging to the plaintiff, and where the allegation is supported by testimony of the plaintiff, such evidence is not controverted by testimony of another witness to the effect that the house alleged to have been damaged by the defendant was at one time destroyed by fire.
*19Decided July 24, 1922.
Taylor Smith, for plaintiff in error.
Griffith & Matthews, I. N. Gheney, contra.
2. Where the evidence showed an indebtedness by the defendant to the plaintiff in a certain amount, which was a b.alance.due upon a certain contractual obligation, and which balance, it appeared only from evidence ruled out and withdrawn from the jury, it was agreed the defendant should discharge by the performance of certain work for the plaintiff, the evidence demanded a verdict finding an indebtedness from the defendant to the plaintiff.
3. The evidence of the plaintiff is undisputed as to the fact and as to the amount of the alleged indebtedness due him by the defendant, and the court did not err in directing the verdict for the plaintiff.

Judgment affirmed.


Jenkins, P. J., concurs.